FILED
                             NOT FOR PUBLICATION                             JUL 28 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


EDVIN ECHEVERRIA-LOPEZ, AKA                      No. 13-73260
Edvin Echejerria-Lopez, AKA Edvin
Candido Echeverria-Lopez, AKA Ricardo            Agency No. A205-529-696
Merina,

               Petitioner,                       MEMORANDUM*

 v.

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 21, 2015**

Before:        CANBY, BEA, and MURGUIA, Circuit Judges.

      Edvin Echeverria-Lopez, a native and citizen of Guatemala, petitions pro se

for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his

appeal from an immigration judge’s (“IJ”) decision denying his application for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
asylum, withholding of removal, and relief under the Convention Against Torture

(“CAT”). Our jurisdiction is governed by 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Silaya v. Mukasey, 624 F.3d

1066, 1070 (9th Cir. 2008). We deny in part and dismiss in part the petition for

review.

      The BIA and IJ noted that Echeverria-Lopez stipulated that his asylum claim

was time-barred, and Echeverria-Lopez has not challenged this dispositive finding.

See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues which

are not specifically raised and argued in a party’s opening brief are waived). Thus,

we deny the petition as to Echeverria-Lopez’s asylum claim.

      Substantial evidence supports the agency’s determination that Echeverria-

Lopez did not establish that he suffered past persecution in Guatemala, and that he

failed to establish it is more probable than not that he would be persecuted if

returned to Guatemala. See Hoxha v. Ashcroft, 319 F.3d 1179, 1182, 1185 (9th

Cir. 2003) (record did not compel finding of past persecution; to qualify for

withholding of removal, petitioner must show that it is more probable than not that

he would suffer future persecution). Thus, Echeverria-Lopez’s withholding of

removal claim fails.




                                          2                                       13-73260
      Substantial evidence also supports the agency’s denial of CAT relief because

Echeverria-Lopez failed to demonstrate it is more likely than not he would be

tortured by or with the consent or acquiescence of a public official in Guatemala.

See Silaya, 524 F.3d at 1073.

      Finally, we lack jurisdiction to consider Echeverria-Lopez’s request for

prosecutorial discretion. See Vilchiz-Soto v. Holder, 688 F.3d 642, 644 (9th Cir.

2012) (order). As noted by the BIA, Echeverria-Lopez did not apply for

cancellation of removal. Thus, we also lack jurisdiction to consider Echeverria-

Lopez’s contentions regarding eligibility for cancellation of removal. See Barron

v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                   13-73260